DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Amendment filed on September 1, 2022, claims 3-5 have been cancelled and claims 1, 2 and 6-18 and the newly added claims 19 and 20 are pending.

Allowable Subject Matter
Claims 1, 2 and 6-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the flexible touch screen (as per claims 1, 2, 6, 7, 19 and 20) as a whole, specifically, a flexible display with a first bending line, wherein the first bending line separates the flexible display into a first part and a second part; and a first touch panel and a second touch panel disposed in different sides of the first bending line, wherein the first and the second touch panels attach to the flexible display, each of the first and the second touch panels comprises first electrodes and second electrodes which are connected with a touch sensitive processing apparatus, the first and the second electrodes intersect each other (as per claims 1, 2, 6, 7, 19 and 20), wherein the flexible display is closer to a user than the first and the second touch panels, a top surface of the first and the second touch panels comprise an electromagnetic shielding layer and dielectric layer, respectively, and a bottom surface of the first and the second touch panels comprise an electromagnetic shielding layer coupled to a direct current potential and a dielectric layer, respectively (as per claims 1, 2 and 7); or wherein the first and the second touch panels are closer to a user than the flexible display, the first and the second touch panels are made of transparent materials, the flexible touch screen further sequentially comprises a transparent dielectric layer and a transparent electromagnetic shielding layer between the first or the second touch panel and the flexible display, the transparent electromagnetic shielding layer is connected to a direct current potential (as per claims 6, 19 and 20); or the touch sensitive processing apparatus (as per claims 8-12), or the touch sensitive processing method (as per claims 13-17), or the electronic system (as per claim 18) as a whole, specifically, the flexible touch screen comprising a flexible display with a first bending line, and a first touch panel and a second touch panel disposed in different sides of the first bending line, the first bending line separates the flexible display into a first part and a second part, the first and the second touch panels attach to the flexible display, each of the first and the second touch panels comprises first electrodes and second electrodes, the first and the second electrodes intersect each other, wherein the touch sensitive processing apparatus comprising: an interconnection network module, configured to connect the first electrodes and the second electrodes of the first and the second touch panels; a driving circuit module, configured to transmit driving signals via the interconnection network module; a sensing circuit module, configured to sense the driving signals via the interconnection network module; and a processor module, configured to execute instructions stored in non-volatile memory to realize following steps: have the driving circuit module takes turns to one of the first electrodes of the first touch panel emit first driving signals; have the driving circuit module takes turns to one of the first electrodes of the second touch panel emit second driving signals; when the first driving signals being emitted in turns, have the sensing circuit module to sense the first driving signals via the second electrodes of the first touch panel to get multiple first one-dimension sensing information; when the second driving signals being emitted in turns, have the sensing circuit module to sense the second driving signals via the second electrodes of the second touch panel to get multiple second one-dimension sensing information; forming a first two-dimension sensing information by the multiple first one-dimension sensing information according to positions of the first electrodes emitting the first driving signals corresponding to the multiple first one-dimension sensing information; forming a second two-dimension sensing information by the multiple second one-dimension sensing information according to positions of the first electrodes emitting the second driving signals corresponding to the multiple second one-dimension sensing information; and according to the first and the second two-dimension sensing information, detecting an external conductive object corresponding to the first and the second touch panels, respectively (emphasis added). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626